Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 6/29/2022 has been considered.
Applicant’s response by virtue of amendment to claims 1-20 has overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 1-20 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US20160247129A1), in view of Schmirler et al. (U.S. Patent No. 10,388,075), in view of Dubey at al. (U.S. Patent No. 11,244,484) and further in view of Cella et al. (U.S. Patent Publication No. 2021/0287459)

Regarding claims 1, 8 and 15, Song teaches receiving a dataset, where the dataset includes a work order for a physical asset by a first user; (See figure 3 and See para 0037- the Facility Manager and Operator 340 will assign inspection or maintenance jobs to the service team, including the inspector and the maintenance engineer.) This shows the jobs are assigned. The jobs are with respect to machines which correspond to physical asset. Machines are seen in figure 3 and here (See para 0036- A Facility Manager and Operator 340 uses a Human Machine Interface (HMI) Dashboard 350 to locally or remotely monitor the Machines 335 at the Site 305 based on information provided by the DTs at the Data Center 310.) 

querying a digital twin digital marketplace for digital twins corresponding to the physical asset based, at least in part, on dataset; responsive to the query returning at least one digital twin corresponding to the physical asset, (See para 0005-  systems, and apparatuses related to the creation and use of digital twins (DT) for energy efficient asset maintenance. ) This shows digital twins are created. (See para 0030- Each DT is associated with one and only one machine.)  This shows that the digital twin is associated with the machines which correspond to physical asset. 

determining an availability assessment for the at least one digital twin, with the availability assessment corresponding to whether the at least one digital twin is available to the first user; and responsive to the availability assessment indicating that the at least one digital twin is available to the first user, providing, over a computer network, the at least one digital twin to a mobile computing device associated with the first user, (See para 0035- Process Engineer 330 commissions Machines 335 to the Site 305 and connects the Machines 335 with the associated DT objects in the DT Repository 360. Each of the Machines 335 comprises an IoT Device capable of communicating with the Data Center 310. After the commissioning, the Machines 335 are connected to the corresponding remote DTs and sensor data is periodically uploaded).

Song substantially discloses the claimed invention, however, does not explicitly disclose the work order dataset includes a work order for a physical asset, querying digital twins based on work order dataset; extracting, using natural language processing, a keyword corresponding to a plurality of attributes of the work order, including at least the following attribute types: physical asset name, and tasks to complete the work order; 

However, Schmirler teaches the data items to be collected can be defined in terms of data tag names that identify data tags on industrial controllers, HMIs, data historians, or other industrial devices; name and location information for data files to be collected (e.g., work order data files, device documentation files, inventory files, etc.), or other such data identifiers, (Fig. 1, 6A)… VR/AR presentation system can also process natural language spoken queries requesting specified information about an industrial asset, regardless of whether the user is currently viewing the asset. For example, the user may speak a request for a current status of a particular asset (e.g., an industrial robot, a production line, a motor, a stamping press, etc.), which is received by the user's wearable appliance 402 and relayed to the VR/AR presentation system 302. The presentation system 302 can translate the spoken request into a query for the desired information about the specified asset, retrieve the relevant subset of plant data 610, and render the requested information as an AR presentation on the user's wearable appliance 206, Col.23 ln 7-56.

Song and Marr are analogous art because they are from the same problem solving area of completing tasks with respect to machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Song’s invention by incorporating the method of Schmirler because Song’s invention can be more sophisticated by giving the technician an interface to select work orders. 

Song substantially discloses the claimed invention, however, does not explicitly disclose extracting, from the work order dataset, using natural language processing, a keyword dataset corresponding to a set of key-value pairs indicative of a plurality of attribute values; querying a digital twin digital marketplace for digital twins corresponding to the physical asset based, on the extracted keyword, excluding keys from the key-value pairs that correspond to keys which are absent from a list of acceptable keys for digital twin queries;
However, Dubey teaches the regulation assistant uses information extraction (IE) and natural language processing (NLP) to identify regulations from regulatory documents that may be relevant to a component (e.g., seat) and/or a space (e.g., aircraft cabin) that is being designed. With continued reference to the example use case, example regulatory documents include the Code of Federal Regulations (CFR) Title 14, Chapter I, Part 25, Sub-parts A-I promulgated by the government of the United States, Col.7 ln 1-11… the digital twin management assistant 216 provides for management of a so-called digital twin, which is a digital representation of a real-world, physical entity (e.g., chair, table, room). In some examples, the digital representation provides both static and dynamic properties of the physical entity, Col.6 ln 45-64…. the word embedding layer 650 processes individual words of the query 642 to provide respective word embeddings. In some examples, one or more words of the query 642 are removed (e.g., stop words) such that word embeddings are only provided for meaningful words, Col.7 ln 50-65.
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Song to include the above limitations, as taught by Dubey, in order to alert designers to one or more regulations that are applicable to the subject matter of the design, (Dubery, Col.3 ln 30-60).

Song substantially discloses the claimed invention, however, does not explicitly disclose providing, over a computer network, the at least one digital twin to a mobile computing device associated with the first user while utilizing sensors within the mobile device to surface resources of the at least one digital twin based on a location of the first user. Song teaches each of the machines 335 comprises an IoT device capable of communicating with the data center 310. After the commissioning, the machines 335 are connected to the corresponding remote DTs and sensor data is periodically uploaded, [35].
However, Cella teaches the digital twin datastore includes data collected by a set of proximity sensors disposed within a transportation system. The data includes location data indicating respective locations of a plurality of elements within the transportation system. The one or more processors are configured to maintain, via the digital twin datastore, a transportation system digital twin for the transportation system, receive signals indicating actuation of at least one proximity sensor within the set of proximity sensors by a real-world element from the plurality of elements, collect, in response to actuation of the set of proximity sensors, updated location data for the real-world element using the set of proximity sensors, and update the transportation system digital twin within the digital twin datastore to include the updated location data, [112]… the digital twin is linked to an identity of a user, such that the digital twin is automatically provisioned for display and configuration via a mobile device of an identified user, [737].
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Song to include the above limitations, as taught by Cella, in order to predict the need for maintenance and for classifying potential issue,  (Cella, [0008]).

Regarding claims 2, 9, 16, Song teaches determining, from the at least one digital twin returned from the query, a subset of recommended digital twin assets based, at least in part, on information in the dataset, (Fig. 1, 6A)

Regarding claims 3, 10, 17, Song teaches displaying, on the mobile computing device associated with the first user, information indicative of the subset of recommended digital twin assets as recommended to complete the work order, The executable procedure or executable application conditions the display processor to generate signals representing the GUI display images, [75]). Shmirler teaches retrieve the relevant subset of plant data 610, and render the requested information as an AR presentation on the user's wearable appliance 206, Col.23 ln 7-56.

Regarding claims 4, 11, 18, Song does not explicitly teach the subset of recommended digital twin assets is determined using natural language processing on the work order and the at least one digital twin returned from the query, however, Schmirler teaches natural language spoken query processing, Col.23 ln 20-25.

Regarding claims 5, 12, 19, Song does not explicitly teach determination of the subset of recommended digital twin assets is based, at least in part, on natural language processing information in the work order dataset indicative of tasks to be performed to complete the work order, however, Schmirler teaches natural language spoken query processing, Col.23 ln 20-25.

Regarding claims 6-7, 13-14, 20, Song does not explicitly teach determination of the subset of recommended digital twin assets is based, at least in part, on natural language processing information in the work order dataset indicative of characteristics corresponding to the first user; the characteristics include at least information indicative of what role is associated with the first user corresponding to their contribution to completion of the work order, however, Schmirler teaches natural language spoken query processing, Col.23 ln 20-25.

Response to Arguments
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the rejection does not rely on Cella reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627